Interim Decision #1986

MATTER OF KIM

In Section 248 Proceedings
A-14800128
Decided by Regional Commissioner June 6,1968
Since section 248 of the Immigration and Nationality Act, as amended, precludes a direct change of nonimmigrant classification from that of
exchange visitor to that of student, application for change of nonimmigrant classification under section 101(a) (15) (A) (ii) to that of student

under section 101(a) (15) (F) (i) of the Act is denied an alien who was
originally admitted as an exchange visitor under section 101(a) (15) (3) of
the Act, because such change would be an indirect change from exchange
visitor to student.

The application was denied by the District Director at Baltimore, Maryland, on April 19, 1968, and is now considered on appeal.
The applicant is a 27-year-old native and citizen of Korea. He
entered the United States on August 29, 1965, as an exchange
visitor under section 101 (a) (15) (J) of the Immigration and Nationality Act, as amended. He participated in Exchange Visitor
Program G—I—I at the University of Maryland. The program is
described as follows:
A program of the United States Department of State, Bureau of Educational and Cultural Affairs, to provide courses of study in American colleges'
and universities for qualified foreign students receiving grants from the
Department, to promote the general interests of International Exchange.

He was responsible for his own expenses while in the United
States but was the recipient of a United States Government
travel grant.
On July 18, 1967, the Embassy of the Republic of Korea notified the Department of State that Mr. Kim had been employed by
the embassy as an administrative assistant and requested a
change of status for him. Accordingly, his nonimmigrant status
was changed on July 28, 1967, from Class J-1 to Class A-2. Mr.
Kim continued his studies at the University of Maryland that
summer by attending night classes and worked at the embassy

316

Interim Decision #1986
during the daytime. When fall classes started, he changed and
worked evenings at the embassy and attended classes during the
day.
He terminated his employment at the embassy and, oh March
8, 1968, submitted an application for change of nonimmigrant
status from Class A-2, foreign government employee, to Class
F 1, full time student. A cousin who resides in the United States
has agreed in an affidavit dated March 6, 1968, to support him
while he is in the United States. This is the application now
under consideration and which the District Director has denied
for the •reason that section 248 of the Immigration and Nationality Act, as amended, does not permit a change of nonimmigrant
classification from Class J-1 to Class F-1. Section 248 of the Act
reads as follows:
-

The Attorney General may, under such conditions as he may prescribe,

authorize a change from any nonimmigrant classification to any other nonimmigrant classification in the case of any alien lawfully admitted to the
United States as a nonimmigrant who is continuing to maintain that status.
except an alien classified as a nonimmigrant "under paragraph (15) (D) of
section 101(a), or an alien classified as a nonimmigrant under paragraph
(15) (C) of (J) of section 101(a) unless he applies to have his classification
changed from classification under paragraph (15) (C) or (J) to a classification under paragraph (16) (A) or (15) (G) of section 101 (a).

The wording of section 248 is permissive in that it states that
with certain exceptions, the nonimmigrant classification of an
alien in the United States "may" be changed. The exceptions preclude granting a change from a J classification to an F classification. The application here is for a change from Class A-2 to
Class F-1 which is not forbidden by the statute. However, the
applicant entered the United States in Class J 1 and after a
change to Class A-2 and, without leaving the United States, he
seeks another change to Class F-1. This is clearly changing indirectly from a J classification to an F classification. The applicant
in his appeal states that he is not trying to circumvent the law
and the record indicates that he is a bona fide student. The decision required is whether the permissive authority of section 248
should be exercised so as to grant this indirect change of nonimmigrant classification where direct change is forbidden by the
statute. Specifically, we have here the case of a participant in an
exchange visitor program. Such programs have definite objectives. Some have limitations as to the length of time participation
is permitted. All contemplate that the participant will go to a foreign country on completion of the program. To permit an indirect
change from a J classification to an F classification would tend to
-

317

Interim Decision #1986
defeat these restrictions. It was held in the Matter of Enearnado,
10 I. & N. Dee. 620, that a change of nonimmigrant classification
from temporary visitor to student in the ease of an alien who had
recently participated in an exchange visitor program would defeat the intent and purpose of the Mutual Educational and Cultural Exchange Act of 1961.
Upon consideration of the facts here it is concluded that this
alien who came to the United States as the beneficiary of an exchange visitor program should be held to the requirements of the
program notwithstanding that he may have incidentally and temporarily had the classification of a foreign government employee.
The decision of the District Director will, therefore, be affirmed.
This decision does not preclude a return of the applicant to J 1
classification and extension of the time he is permitted to remain
-

in the United States if necessary to complete the objective of his
exchange visitor program.
ORDER: The decision of the District Director at Baltimore,
Maryland, is affirmed and the appeal of the applicant is hereby
dismissed.

318

